DETAILED ACTION
	This Office action is in response to the filings under the After Final Consideration Pilot Program of 21 April 2022.  Claims 1-9, 11-19, and 24 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 16 March 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-9, 11-19, and 24 are allowed.
The following is an examiner’s statement of reasons for allowance: in the 4 March 2022 Final Office action, the subject matter of dependent claims 10 and 20 was indicated as allowable if rewritten in independent form (see “Allowable Subject Matter”, p. 11).  Applicant and the examiner discussed proposed amendments to incorporate said subject matter in the interview of 4 April 2022, and Applicant has formally filed such amendments herein.  The proposed amendments are deemed to sufficiently incorporate the noted allowable subject matter such that the rejection of record is overcome with respect to independent claims 1 and 11.  A further search failed to yield any relevant results.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ROSWELL whose telephone number is (571)272-4055. The examiner can normally be reached Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571) 272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL ROSWELL/Primary Examiner, Art Unit 2145